Citation Nr: 1114045	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-33 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to February 1973.  

This matter came before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's claims for additional development in a September 2009 decision.  As discussed below, the development requested has not been completed, and further development is required prior to appellate review.

In his October 2005 substantive appeal, on VA Form 9, the Veteran contended that he cannot work due to his PTSD and hepatitis C symptoms.  The Board construes this to be a request for a total rating based on individual unemployability due to service-connected disability (TDIU).  The Board notes that the Veteran currently has no service-connected disabilities, but we nonetheless REFER the issue to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes making another attempt to obtain the Veteran's Social Security Administration (SSA) records under the facts and circumstances of this case.

As mentioned above, the Board remanded the Veteran's claims for further development in September 2009.  Specifically, the Board stated that the RO should attempt to obtain his SSA disability claim records.  

The claims file includes an SSA Disability Report completed by the Veteran in February 2004.  In the Disability Report, the Veteran contended that he was entitled to Social Security Disability (SSD) benefits because he became unable to work on October 1, 2003, due to migraines, major depression, hepatitis C, and other disorders.  An April 2004 Notice of Award indicates the SSA granted SSD benefits beginning in March 2004.  The Notice of Award does not specify the nature of the disabilities for which the award was granted, so it is unclear as to the extent PTSD and hepatitis were addressed in the evidence and decision.  The RO requested records from the SSA in May 2005 and July 2005, but there is no indication that a response was received at that time.  It appears that, subsequent to the Board's remand, SSA sent a response in September 2009 in which it stated that the request for records had been forwarded to the "OCO ODO Special Workgroup," with attention to the "IRG VA Project."  A telefax number, which appears to have a Baltimore area code, was provided.  SSA reiterated its response in February 2010, and it does not appear that any response has been received from the special workgroup. 

VA's duty to assist includes obtaining the Veteran's SSA records, or in the alternative, a response from the SSA indicating the records are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board also notes that where the remand directives of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, since a negative response to the request for records has not been received, the Board finds that VA's duty to assist includes contacting the special workgroup specified in the SSA's response to obtain either copies of the Veteran's records or a written negative response.  

The Board also remanded the Veteran's hepatitis claim for a VA examination in its September 2009 decision.  Subsequently, an examination was scheduled for April 14, 2010, and a letter notifying the Veteran of the examination was sent on March 23, 2010, to the address on file.  However, he did not appear for the examination, and no explanation as to his failure to appear has been provided.  There is no indication that the March 2010 notice letter, or any other letters sent more recently to that address, have been returned as undeliverable, nor has VA received any communication from the Veteran indicating that he has moved.  In this regard, the Board notes that the duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  Thus, the Board finds that there has been substantial compliance with its September 2009 remand with regard to the VA examination, and will not remand the case again to reschedule another examination.

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all records from the special workgroup specified in the September 2009 and February 2010 responses from the Social Security Administration relating to the Veteran's award of Social Security Disability benefits in March 2004, particularly those identifying the disabilities upon which the award was based.  If no records are available, a written statement should be obtained from the special workgroup of the SSA to that effect.  

2.  When the development requested has been completed, review the case again, as to both the PTSD and hepatitis issues, on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

